IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANDERSON JEROME
PARKER, SR.,

      Appellant,

v.                                     CASE NO. 1D16-2611

THE GEO GROUP, INC.,

      Appellee.

_____________________________/

Opinion filed August 14, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Judge.

Frederick J. Gant, Pensacola, for Appellant.

Scott J. Seagle of Coppins Monroe Adkins & Dincman, P.A., Tallahassee, for
Appellee.



                      ON MOTION FOR CLARIFICATION

WOLF, J.

      We grant appellee’s motion for clarification, withdraw our previous opinion

filed June 23, 2017, and replace it with the following opinion.

      Appellant challenges the trial court’s reliance on the one-year statute of

limitations period found in section 95.11(5)(g), Florida Statutes (2012), which led
the court to dismiss appellant’s claim alleging he suffered physical injuries as a

result of prison operators’ negligence. Appellee correctly concedes that section

95.11(5)(g) is not applicable to the case at hand and that appellant’s claim was

wrongfully dismissed. See Green v. Cottrell, 204 So. 3d 22 (Fla. 2016). The

applicable statute of limitations for a negligence action by a prisoner alleging

physical injury against a private entity providing correctional services in Florida

should be the four-year statute of limitations period outlined in section 95.11(3)(a),

Florida Statutes (2012). We, therefore, reverse and remand this case for further

proceedings.

RAY and BILBREY, JJ., CONCUR.




                                          2